UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-768 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 37-0602744 (IRS Employer I.D. No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code: (309) 675-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [ X] At March 31, 2008, 614,769,392 shares of common stock of the Registrant were outstanding. Page 1 Table of Contents Part I. Financial Information Item 1. Financial Statements Item 2. Management’s Discussion and Analysis Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities * Item 4. Submission of Matters to a Vote of Security Holders * Item 5. Other Information* Item 6. Exhibits * Item omitted because no answer is called for or item is not applicable. Page 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Three Months Ended March 31, 2008 2007 Sales and revenues: Sales of Machinery and Engines $ 10,979 $ 9,321 Revenues of Financial Products 817 695 Total sales and revenues 11,796 10,016 Operating costs: Cost of goods sold 8,609 7,136 Selling, general and administrative expenses 959 890 Research and development expenses 369 340 Interest expense of Financial Products 284 271 Other operating expenses 282 239 Total operating costs 10,503 8,876 Operating profit 1,293 1,140 Interest expense excluding Financial Products 74 79 Other income (expense) 112 111 Consolidated profit before taxes 1,331 1,172 Provision for income taxes 420 375 Profit of consolidated companies 911 797 Equity in profit (loss) of unconsolidated affiliated companies 11 19 Profit $ 922 $ 816 Profit per common share $ 1.49 $ 1.27 Profit per common share – diluted 1 $ 1.45 $ 1.23 Weighted-average common shares outstanding (millions) - Basic 617.5 643.9 - Diluted 1 637.9 665.2 Cash dividends declared per common share $ — $ — 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page 3 Caterpillar Inc. Consolidated Statement of Financial Position (Unaudited) (Dollars in millions) March 31, 2008 December 31, 2007 Assets Current assets: Cash and short-term investments $ 777 $ 1,122 Receivables – trade and other 9,021 8,249 Receivables – finance 7,810 7,503 Deferred and refundable income taxes 671 816 Prepaid expenses and other current assets 546 583 Inventories 8,082 7,204 Total current assets 26,907 25,477 Property, plant and equipment – net 10,050 9,997 Long-term receivables – trade and other 565 685 Long-term receivables – finance 14,134 13,462 Investments in unconsolidated affiliated companies 563 598 Noncurrent deferred and refundable income taxes 1,582 1,553 Intangible assets 454 475 Goodwill 1,963 1,963 Other assets 1,986 1,922 Total assets $ 58,204 $ 56,132 Liabilities Current liabilities: Short-term borrowings: Machinery and Engines $ 331 $ 187 Financial Products 6,321 5,281 Accounts payable 5,156 4,723 Accrued expenses 3,378 3,178 Accrued wages, salaries and employee benefits 799 1,126 Customer advances 1,651 1,442 Dividends payable — 225 Other current liabilities 1,181 951 Long-term debt due within one year: Machinery and Engines 173 180 Financial Products 5,326 4,952 Total current liabilities 24,316 22,245 Long-term debt due after one year: Machinery and Engines 3,640 3,639 Financial Products 14,014 14,190 Liability for postemployment benefits 4,954 5,059 Other liabilities 2,062 2,116 Total liabilities 48,986 47,249 Commitments and contingencies (Notes 10 and 12) Stockholders' equity Common stock of $1.00 par value: Authorized shares:900,000,000 Issued shares:(3/31/08 and 12/31/07 – 814,894,624) at paid-in amount 2,754 2,744 Treasury stock (3/31/08 – 200,125,232; 12/31/07 – 190,908,490) at cost (10,115 ) (9,451 ) Profit employed in the business 18,289 17,398 Accumulated other comprehensive income (loss) (1,710 ) (1,808 ) Total stockholders' equity 9,218 8,883 Total liabilities and stockholders' equity $ 58,204 $ 56,132 See accompanying notes to Consolidated Financial
